Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-34 are presented for examination.
Claims 7-34 are currently amended.

Response to Arguments
Applicant's arguments filed 03/18/22 have been fully considered but they are not persuasive because of the following reasons:
Applicant argues that according to the amended claim 7, the credential information processing apparatus for network connection comprises an application component.  The application component is hardware rather than computer software per se.  
In response to Applicant’s argument, the examiner submits that according to specification paragraph [0029] states that the application module generally runs in an application layer.  The application module 111 and the application module 121 may also run in the system layer, and the application module 111 and the application module 121 running in the system layer are built in the terminal when the terminal leaves the factory.  Thus, the application module or application component as currently amended is generally a software.  Therefore, the 101 rejection to claims 7-32 is maintained.
 Applicant argues that the cited references do not teach or suggest receiving, by the second terminal, the first credential information and a network identifier of a wireless network to be connected directly sent by the first terminal from a system memory of the first terminal as claimed in claim 1.  
In response to Applicant’s argument, the examiner submits that Ma does teach receiving, by the second terminal, the first credential information and a network identifier of a wireless network to be connected directly sent by the first terminal from a system memory of the first terminal as shown in par. 0051 (the RA certificate 108 and CA certificate 138 are maintained by the trusted mobile device 104), par. 0056-0060 (the RA may generate the first certification response.  RA signs the first certification response and includes it RA certificate 134 in the response.  RA 132 then conveys the signed first certification response to trusted mobile device 104 (par. 0057), the trusted mobile device 104 validates the first certification response and assembles a second certification response and conveys the second certification response to new mobile device 114 (par. 0058-0059)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to software per se, which does not fall into the categories of “process”, “machine”, “manufacture” and “composition of matter”.  Referring to claims 7-27 recite “A credential information processing apparatus…comprising: an application component”, claims 28-34 recite “An application APP…comprising: an application component” which direct the claims to software per se.
Computer software does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-34 are rejected under 35 U.S.C. § 102(e) as being unpatentable over Ma et al., (hereinafter Ma) U.S. Pub. No. 20160344559, in view of Zucker U.S. Patent No. 9,258,704.

As to claim 1, Ma teaches the invention as claimed, including a credential information processing method for network connection, comprising: 
sending, by a first terminal, a first credential download request to a server in response to an instruction to apply a networking credential for a second terminal, wherein the first credential download request carries user identity information of the first terminal, and the user identity information is used by the server to perform user identity verification on the first terminal (fig. 1, 4, par. 0021-0022, 0025-0026, 0047-0048); 
receiving, by the first terminal, first credential information sent from the server in a case that the user identity verification is successful (abstract, par. 0017, 0026, 0037, 0045, 0049, 0056, 0060); 
receiving, by the second terminal, the first credential information to be connected directly sent by the first terminal from a system memory of the first terminal (par. 0056-0060); 
storing, by the second terminal, the received first credential information, directly to a secure storage area of the second terminal from a system memory of the second terminal (fig. 2, par. 0037 –the biometric data stores in memory 204 of mobile devices 104, 114 ); and
connecting, by the second terminal, to the wireless network by using the first credential information in the secure storage area (abstract, par. 0014-0015, 0022, 0026). 
Ma does not explicitly teach network identifier of a wireless network.  However, Zucker teaches network identifier of a wireless network (col. 22, line 58-col. 23, line 52).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Ma and Zucker in order to provide an efficient system for allowing multiple commonly owned portable devices to access a wireless network (Zucker, col. 2, line 36-45).

As to claim 2, Ma-Zucker teaches the invention as claimed, including the method according to claim 1, wherein the first terminal sends the first credential information and the network identifier to the second terminal by adopting a technology of point-to-point wireless communication without networking, and the second terminal receives the first credential information and the network identifier sent by the first terminal by adopting a technology of point-to-point wireless communication without networking (Ma, par. 0045-0049, 0056-0060; Zucker, col. 22, line 58-col. 24, line 4).

As to claim 3, Ma teaches the invention as claimed, including the method according to claim 1, wherein the first credential information comprises certificate data, and wherein before the storing the first credential information directly to the secure storage area of the second terminal from the system memory of the second terminal, the method further comprises: naming the certificate data based on a certificate identifier set for the certificate data by the second terminal, and wherein the storing the first credential information in the secure storage area of the second terminal comprises: storing the named certificate data in the secure storage area of the second terminal (fig. 2, par. 0014-0015, 0037). 

As to claim 4, Ma teaches the invention as claimed, including the method according to claim 3, wherein the naming the certificate data based on the certificate identifier set for the certificate data by the second terminal comprises: naming, by the second terminal, each piece of data comprised in the certificate data by using the certificate identifier, wherein the data comprised in the certificate data has a same certificate identifier, and the data comprises user certificate data, issuer certificate data and a user private key (par. 0022, 0025-0026). 

As to claim 5, Ma-Zucker teaches the invention as claimed, including the method according to claim 3, wherein the connecting, by the second terminal, to the wireless network having the network identifier by using the first credential information comprises: searching, by the second terminal, the secure storage area for the certificate data for connecting to the wireless network, in response to an automatic connection instruction, and connecting, by the second terminal, to the wireless network by using the found certificate data; or  enumerating, by the second terminal, certificate identifiers of all certificate data in the secure storage area in response to a manual connection instruction, reading, by the second terminal, corresponding certificate data based on a manually selected certificate identifier, and connecting, by the second terminal, to the wireless network by using the read certificate data (Ma, par. 0022, 0025-0026, 0037, Zucker, col. 22, line 58-col. 23, line 52). 

As to claim 6, Ma teaches the invention as claimed, including the method according to claim 5, wherein in a case that the certificate data is WAPI certificate data, the searching, by the second terminal, the secure storage area for the certificate data for connecting to the wireless network comprising: reading, by the second terminal, WAPI certificate data in the secure storage area; associating, by the second terminal, with a wireless access point AP, receiving, by the second terminal, an authentication activation packet sent by the wireless access point AP, and obtaining, by the second terminal, an identity field of a local authentication service unit ASU in the authentication activation packet; obtaining, by the second terminal, identity information of the WAPI certificate data by traversing the read WAPI certificate data; and determining, by the second terminal, that the WAPI certificate data having the identity information is the certificate data for connecting to the wireless network in a case that the identity information is determined to match the identity field of the local authentication service unit ASU (par. 0021-0024, 0054). 

As to claim 12, Ma teaches the invention as claimed, including the credential information processing apparatus for network connection according to claim 10, wherein modules calling the storage module run with different user identities, and different user identities correspond to different operation rights; the certificate management module runs as a system user, and the operation rights of the certificate management module comprise that the certificate management module is capable of calling the storage module to install or delete the certificate data and enumerate the certificate identifiers, and is not capable of calling the storage module to read the certificate data; and the network connection module runs as a wlan user, the operation nights of the network connection module comprise that the network connection module is capable of calling the storage module to read the certificate data and the certificate identifier, and is not capable of calling the storage module to install or delete the certificate data (fig. 2, par. 0019, 0034-0035, 0045, 0060). 

As to claim 13, Ma teaches the invention as claimed, including the credential information processing apparatus for network connection according to claim 12, wherein when the certificate management module calls the storage module to install or delete the certificate data, and enumerate the certificate identifiers, a certificate installation interface, a certificate deletion interface and a certificate identifier enumeration interface of the certificate management module are designed according to the Intent mechanism of the Android system (par. 0025), the Intent mechanism comprising: presetting an Activity in the system, and defining an Intent Action related to installing the certificate data, deleting the certificate data, and enumerating the certificate identifiers; and sending the Intent Action to the Activity by the application component, and performing an operation of installing the certificate data, deleting the certificate data, or enumerating the certificate identifiers by the Activity according to the Intent Action (par. 0034, 0037). 

As to claim 14, Ma teaches the invention as claimed, including the credential information processing apparatus for network connection according to claim 10, wherein the network connection module is further configured to: call, in response to an automatic connection instruction, the storage module to search the secure storage area for the certificate data for connecting to the wireless network, and connect to the wireless network by using the found certificate data; or call, in response to a manual connection instruction, the certificate management module to enumerate the certificate identifiers of all certificate data in the secure storage area, call the storage module to read corresponding certificate data based on a manually selected certificate identifier, and connect to the wireless network by using the read certificate data (par. 0033, 0055-0056). 

As to claim 16, Ma teaches the invention as claimed, including the credential information processing apparatus for network connection according to claim 14, wherein a network configuration interface of the network connection module is obtained by modifying a WifiConfiguration class of the Android system; the modified WifiConfiguration class comprises: a member variable describing a key type of a pre-shared key, a member variable describing contents of the pre-shared key, a member variable describing a certificate selection mode, and a member variable describing a certificate identifier of a certificate selected in a manual mode (par. 0052, 0054). 

As to claim 17, Ma-Zucker teaches the invention as claimed, including the credential information processing apparatus for network connection according to claim 16, wherein in a case that the certificate data is WAPI certificate data, a network configuration interface of the network connection module is obtained by further modifying a KeyMgmt subclass of the WifiConfiguration class; and the modified KeyMgmt subclass comprises: a definition of a WAPI pre-shared key type and a definition of a WAPI certificate type (Ma, par. 0019, 0049-0050; Zucker, col. 11, line 55-col. 12, line 13). 

Claims 7-11, 15, 18-34 have similar limitations as claims 1-6, 12-14 and 16-17; therefore, they are rejected under the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444